Citation Nr: 9909673	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-33 806A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from March 1989 to May 1989.  
This appeal arises from a June 1997 rating action in which 
the RO denied service connection for a bilateral knee 
disability.


REMAND

A review of the service medical records reveals that on 
preenlistment examination in November 1988, the veteran's 
lower extremities were normal.  The examiner noted a half 
inch scar on the left knee.  In a subsequent examination in 
March 1989, the examiner noted that the veteran had a half 
inch scar on her left knee which was not considered 
disqualifying.  There was no clinical finding on either of 
these examinations as to the existence of intrinsic left knee 
pathology.  

In an April 1989 treatment record, the veteran complained of 
a sharp, constant pain around the right knee cap.  There was 
no trauma or swelling.  On examination of the right knee, 
there was full range of motion with pain.  There was no 
ecchymosis.  The assessment included patellofemoral syndrome 
of the right knee.  It was 
recommended that the veteran receive follow-up treatment in 
the orthopedic clinic.  In the orthopedic consultation 
record, it was noted that the veteran complained of right 
anterior knee pain which occurred on prolonged standing, 
walking, and stair climbing.  She denied similar past knee 
problems.  On examination of the right knee, there was no 
effusion.  There was a full range of motion with subpatellar 
crepitus.  There was some apprehension at 15 degrees.  The 
quadriceps were weak.  Lachman's test was negative and there 
was no valgus or varus laxity.  The medial and lateral 
patellar borders were tender.  Examination of the left knee 
revealed no effusion, but there was positive apprehension.  
The medial and lateral patellar borders were tender.  
Lachman's test was negative and there was no valgus or varus 
laxity.  An X-ray of the right knee revealed a lateral 
patellar tilt.  
The impression included patellar malalignment of the right 
knee and bilateral patellofemoral syndrome with the right 
knee being worse than the left knee and with the bilateral 
patellofemoral syndrome being secondary to patellar 
malalignment of the right knee.

In a determination by a Naval Medical Board dated in April 
1989, it was held that both the veteran's patellar 
malalignment of the right knee and bilateral patellofemoral 
syndrome existed prior to service and were not aggravated by 
service.  It was noted that the veteran had not reported a 
prior history of trauma to the knee and there was no history 
of trauma during service.  It was recommended that the 
veteran be discharged, based on erroneous enlistment.  

Treatment records dated from June to July 1989 were received 
from Melbourne Orthopedic and Sports Physical Therapy.  The 
veteran provided a history of bilateral knee pain while 
training in service.  Examination of the knees revealed that 
both knee caps were very sensitive to touch.  There was no 
swelling.  X-rays revealed a patellar tilt.  The diagnosis 
was patellofemoral disorder.   

The veteran was afforded a VA orthopedic examination in 
February 1997.  On examination, the left knee exhibited a 
lateral medial instability of a mild degree.  The right knee 
did not exhibit any instability of the joint itself.  Deep 
knee bending could be done with full range of motion.  
Reflexes were equal and active.  There were no sensory 
changes in the lower extremities.  The right leg could be 
extended with the same force as the left leg.  Dislocation of 
the patella could not be ascertained.  Straight leg raising 
was to 75 degrees on both sides.  Passive flexion of 
either knee could be done through full range of motion.  
There was no evidence of effusion of either knee.  X-rays of 
both knees were normal.  The diagnosis was mild ligamentous 
sprain of the right knee. 

The Board notes the Medical Board's determination that a 
right knee disorder and left knee disorder existed prior to 
service.  The presumption of soundness at enlistment as to 
both knees applies in this case.  It is the opinion of the 
Board of Veterans' Appeals (Board) that the presumption  of 
soundness at enlistment concerning the pre-service existence 
of a right and left knee disorder has not been rebutted by 
clear and unmistakable evidence to the contrary.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the presumption of soundness at enlistment may not be 
rebutted solely by recorded clinical data in service medical 
records.  Pre-service medical records and/or a medical 
opinion to the effect that the disorder clearly and 
unmistakably preexisted service, are required.  Additionally, 
assuming the presumption of soundness at enlistment could be 
rebutted by such evidence in this case, a medical opinion 
would be required concerning the matter of whether any pre-
service right and/or left knee disorder increased in severity 
in service.  Crowe v. Brown, 7 Vet. App. 238 (1995

This case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
ask her whether she has received any 
treatment for a right and/or left knee 
disorder since February 1997, the date of 
VA examination.  Based on her response, 
the RO should obtain a complete copy of 
the veteran's treatment records referable 
to a right and/or left knee disorder from 
the identified source(s) and associate 
them with the claims folder.

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination.  The purpose of the 
examination is to ascertain the nature 
and likely etiology of all current right 
and/or left knee pathology.  The examiner 
should review the entire claims folder, 
including a copy of this REMAND, and 
indicate in his/her written report that a 
review of the claims folder was 
accomplished.  All findings should be 
reported in detail.  The examiner should 
express an opinion as to whether any 
demonstrated right and/or left knee 
disorder clearly and unmistakably pre-
existed service.  If the examiner finds 
that a right and/or left knee disorder 
did clearly and unmistakably pre-exist 
the veteran's military service, he should 
express an opinion as to whether the 
right and/or left knee disorder increased 
in severity in service.  If the examiner 
determines that any current right and/or 
left knee disorder did not clearly and 
unmistakably preexist service, he should 
express an opinion as to whether such a 
disorder(s) developed during service or 
is otherwise related to service. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

If the determination remains adverse to the veteran, both she 
and her representative should be provided with a Supplemental 
Statement of the Case.  The veteran and his representative 
should be given the opportunity to respond within the 
applicable time.  Thereafter, the case should be returned to 
the Board, if in order.  The veteran need take no action 
unless otherwise notified.  The purpose of this remand is to 
obtain clarifying data and to comply with a precedent 
decision of the Court. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).






- 6 -


